Citation Nr: 0810203	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability as secondary to right ankle disability.

2.  Entitlement to service connection for a low back 
disability as secondary to right ankle disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
August 1979 and from May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in April 2006.  This matter was 
originally on appeal from a rating decision dated in February 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In October 2005, the veteran submitted additional evidence 
directly to the Board.   A motion to have the Board accept 
new evidence and to show good cause as to why evidence could 
not have been submitted within the 90-day period was allowed 
by the Board on March 23, 2006 pursuant to 38 U.S.C.A. 
§ 20.1304(b) (2007).  The additionally submitted evidence has 
been added to the veteran's claims folder and has was 
considered by the Agency of Original Jurisdiction in its 
August 2007 Supplemental Statement of the Case which 
continued to deny the veteran's claims.  

The issues of entitlement to service connection for a low 
back disability as secondary to right ankle disability and an 
evaluation in excess of 20 percent for residuals of a 
fractured right ankle are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's does not have a right hip disability that is 
related to active service or to service-connected disability.




CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

With respect to the issue of entitlement to service 
connection for a right hip disability, pursuant to the 
Board's April 2006 Remand, the Appeals Management Center 
(AMC) obtained Dr. W.'s treatment records, scheduled the 
veteran for a VA examination, and readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.

The Board notes that, as discussed in more detailed in the 
Remand portion of this decision, the AMC did not comply with 
that part of the April 2006 Remand that requested that copies 
of all VA treatment records pertaining to treatment for 
ankle, hip, or back pain from 1990 to the present from the VA 
hospital in Cincinnati, Ohio should be obtained.  However, in 
reviewing the claims file, the Board notes that the veteran's 
VA Form 21-4142 submitted in March 2002 only noted treatment 
at VA hospital in Cincinnati, Ohio in 1990 and 2000 for ankle 
pain; and the VA Form 21-4142 submitted in January 2007 noted 
treatment at VAMC Cincinnati on August 24, 2006 and ongoing 
for MRI of back and leg.  Thus, as the veteran has not 
specifically identified VA treatment for a right hip 
disability, the fact that these records have not been 
obtained has no bearing on this particular issue.       

Based on the foregoing actions, the Board finds that there 
has been substantial compliance with the Board's April 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
February 2002 and May 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The May 
2006 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the May 2006 letter advised him of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the May 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in August 2007.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in September 2002 
and June 2007.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The post-service medical records indicate that the veteran 
presented in April 1997 with complaints of low back and hip 
pain for approximately two weeks.  Although diagnoses related 
to the lumbar spine were rendered, no diagnosis related to 
the veteran's left hip was rendered.  X-rays of the right hip 
taken in September 2002 revealed no bone, joint, or soft 
tissue abnormalities.  The impression was normal bilateral 
hip radiographs.  In addition, the September 2002 and June 
2007 VA examiner, Dr. L.W., noted that there was no evidence 
for pathology in the right hip and that those symptoms are 
referred from the back, lumbosacral degenerative disc disease 
with mild radicular findings.  Thus, the medical evidence 
fails to show that the veteran currently suffers from a right 
hip disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
the absence of competent medical evidence that a right hip 
disability exists and that it caused by or aggravated by the 
veteran's military service or by service-connected 
disability, the criteria for establishing service connection 
for a right hip disability have not been established.  38 
C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a right hip disability 
as secondary to right ankle disability is denied.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As noted above, the Board remanded the case in April 2006.  
One of the reasons for this remand was to enable VA to obtain 
copies of all VA treatment records pertaining to treatment 
for ankle, back, and hip pain from 1990 to the present from 
the VAMC in Cincinnati, Ohio.  However, as noted above, the 
veteran's VA Form 21-4142 submitted in March 2002 only noted 
treatment at VA hospital in Cincinnati, Ohio in 1990 and 2000 
for ankle pain.  With respect to the veteran's claim for 
increased evaluation for his service-connected fractured 
right ankle, only evidence showing the severity of the right 
ankle disability from one year prior to the date of claim to 
the present is relevant.  Thus, obtaining VA treatment 
records from 1990 regarding the veteran's right ankle 
disability would serve no purpose as the veteran filed his 
claim for increased evaluation in March 2002.

However, what are relevant are VA treatment records from 
March 2001 to the present for right ankle disability.  The 
AMC requested VA treatment records from 1990 to present in 
May 2006.  The Board acknowledges treatment records from 
Clermont CBOC dated from July to December 2005, printed and 
associated with the file prior to the Board's April 2006 
Remand.  Further, VA records (radiology reports dated from 
September 2002 to August 2006) have been associated with the 
claims file.  However, treatment records from March 2001 to 
the present for the veteran's right ankle disability have not 
been obtained and associated with the claims file.  Further 
development is, therefore, needed.  See Stegall, supra.

In addition, the veteran submitted, in January 2007, VA Form 
21-4142, Authorization and Consent to Release Information to 
the VA, indicating ongoing treatment (for approximately three 
years) for his back at VA outpatient Clinic in Cincinnati.  
Thus, the Board must remand the case in order to have these 
records obtained.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all VA treatment records 
pertaining to treatment for right ankle 
disability from March 2001 to the present 
from the VAMC in Cincinnati, Ohio should 
be obtained.  

2.  Copies of all VA treatment records 
pertaining to treatment for back pain 
from January 2004 to the present from the 
VA Clermont County Community Based 
Outpatient Clinic in Cincinnati, Ohio 
should be obtained.  

All necessary follow-up efforts must be 
made to obtain the records until it is 
clear from the responses received that 
further requests would be futile.
   
3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including complying with current, 
controlling legal guidance (see Vazquez-
Flores v. Peake, __ Vet. App. __, No. 05-
0355 (Jan. 30, 2008)), the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. M. MORGAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


